Per Curium.
On the authority of Ford v. State, 44 Fla. 421, 33 South. Rep. 301; Davis v. State, 46 Fla. 137, 35 South. Rep. 76; as to the plea in abatement; and of Gee v. State, 61 Fla. 22, 54 South. Rep. 458; Goff v. State, 60 Fla. 13, 53 South. Rep. 327; Owen v. State, 66 Fla. 483, 62 South. Rep. 651; Pitman v. State, 82 Fla. 24, 89 South. Rep. 336; Dixon v. State, 79 Fla. 586, 84 South. Rep. 541; Johnson v. State, 80 Fla. 61, 85 South. Rep. 155; Reeves v. State, 68 Fla. 96, 66 South. Rep. 432; Lewis v. State, and Shuler v. State, decided at this term, and other similar decisions as to harmless error of procedure, the judgment of conviction herein should be affirmed.
At the trial the mental and legal responsibility of the defendant for the homicide were fully investigated., No harmful errors appear in the rulings on the evidence adduced or in the charges given. The evidence is amply sufficient to sustain the verdict of murder in the second degree and the judgment of conviction rendered upon the verdict was proper.
The judgment should not be reversed or a new trial granted in any case, civil or criminal, for .errors in rulings upon the admission or rejection of evidence, or for errors in giving or refusing charges, or for errors in any other matter of procedure or practice, unless it shall appear to the Court from a consideration of the entire cause that such errors injuriously affect the substantial rights of the complaining party. Nor should a judgment be reversed or a new trial granted on the ground that the ver*520diet is not sustained by the evidence, unless it appears that there was no substantial evidence to support the finding, or that, up on. the whole evidence the verdict is clearly wrong, or that the jury were not governed by the evidence in making their finding.
Affirmed.
• Browne, O. J., and. Taylor, .Whitfield, Ellis and West, J. J., concur.